BLD-069                                                         NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________
                                       No. 18-3834
                                       ___________

                            In re: COREY LANE, Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
                United States District Court for the District of New Jersey
                          (Related to Civ. No. 2-16-cv-08948)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                   January 10, 2019

               Before: AMBRO, KRAUSE and PORTER, Circuit Judges

                            (Opinion filed: January 23, 2019)
                                      ___________
                                        OPINION*
                                       ___________
PER CURIAM

       Pro se petitioner Corey Lane has filed a petition for writ of mandamus requesting

that we direct the United States District Court for the District of New Jersey to rule on

separate motions for default judgment that he allegedly filed on May 1 and 3, 2018. He

previously filed a nearly identical mandamus petition asking for the same relief. We

denied the petition, explaining that the District Court had already denied the May 1, 2018


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
motion and that there was no indication that Lane had filed a second motion on May 3,

2018. See In re Lane, 740 F. App’x 768 (3d Cir. 2018) (per curiam) (non-precedential

opinion). We reach the same conclusion here. Lane has already obtained the requested

ruling on the May 1, 2018 motion, and if he “believes that the failure to docket his May 3

motion was in error (despite the District Court’s order denying his motion for entry of

default judgment, see Dkt. #103), he may raise that issue in the District Court.” Id. at

769.1 Accordingly, we will deny Lane’s mandamus petition.




1
 We note that the District Court has promptly ruled on Lane’s sundry filings in this case,
and we have twice affirmed the Court’s orders denying his requests for injunctive relief.
See Lane v. New Jersey, -- F. App’x ---, 2018 WL 4922815 (3d Cir. Oct. 10, 2018) (per
curiam) (non-precedential opinion); Lane v. New Jersey, 725 F. App’x 185 (3d Cir.
2018) (per curiam) (non-precedential opinion).
                                            2